DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 11/12/2021 has been entered.  

Reasons for Allowance
Independent claim 10 and its dependent claims 11-15 are allowed, and newly added independent claim 16 is allowed, the claims have been renumbered 1-7.
The following is an examiner’s statement of reasons for allowance: for independent claim 10, the prior art fails to teach or fairly suggest a method for performing a biological or chemical transformation, or physical or chemical trapping, by means of  solid reaction members, or the release of agents to a fluidic media and a cleaning reactor, where the reactor comprises a vessel in which a transformation device has been mounted; the transformation device comprises a cylindrical flow distributor having a top, bottom and peripheral wall which extends between the top and bottom walls, where the walls define at least one confinement which the said solid reaction members can be trapped and the transformation is performed.  Additionally, the prior art fails to teach or fairly suggest the flow distributor comprises at least one bottom opening located in the vicinity of the center  rotation speed of the flow distributor low enough to enable the solid reaction members which have been trapped in the flow distributor to leave the flow distributor.  Moreover, the prior art fails to teach or fails to fairly suggest  h) directing, by means of 
The closet prior art is of WO2015/050491A1-Scherman et al., US 9333479 B2-Persson et al., and US 5992431-Weber et al.  Scherman et al. teaches an invention relating to a process for chemical and/or biological transformation of at least one starting material dissolved in a liquid using at least one immobilized enzyme, cell fragments, and/or encapsulated whole cell microorganism trapped in a rotating flow distributor having an inlet for receiving liquid phase comprising starting material as well as immobilized enzymes/encapsulated cells, and a cavity for trapping immobilized enzymes on the rotating periphery of the flow distributor.  Perrson et al. teaches devices for performing biological or chemical transformation, or physical or chemical trapping, comprising of one or more confinements, wherein a desirable fluidic flow through the confinement(s) is created by rotating, rocking, wagging, or oscillating the device.  Weber et al. teaches device for treating substrates includes a fluid container in which the substrates are contained during treatment.  A nozzle system is connected to the sidewalls and/or bottom of the fluid  rotation speed of the flow distributor low enough to enable the solid reaction members which have been trapped in the flow distributor to leave the flow distributor.  Moreover, the prior art fails to teach or fails to fairly suggest  h) directing, by means of the at least one nozzle, a supply of cleaning fluid towards and through the peripheral wall of the flow distributor, thereby forcing the solid reaction members which have been trapped in the flow distributor in the radial direction towards the longitudinal center .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Response to Arguments
Applicant’s arguments, see pg. 11, paragraphs 1-3, filed 11/12/2021, with respect to claim 10 and claim 16 have been fully considered and are persuasive.  The rejection of 08/09/2021 has been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Villabon on 01/05/2022.  Attorney Villabon submitted the proposed amended via the application filed wrapper on 11/12/2021.  Claim 10 has been amended and claim 16 has been added. 

The application has amended as follows: claims 14 has been amended to recite the following:
14.  The method according to claim 10, in which the cleaning fluid is the same fluid as the fluidic media.

The application has amended as follows: claims 14 has been amended to recite the following:
15. The method according to claim 10, in which the cleaning fluid is supplied as a continuous or a pulsating flow.

Cancel claims 1-9.

Add the following claim:
16. (New)  A method in a reactor for performing, by means of solid reaction members, a biological or chemical transformation, or physical or chemical trapping from, or release of agents to, a fluidic media, and a subsequent cleaning of the reactor, wherein the reactor includes a vessel having mounted therein a transformation device including at least a cylindrical flow distributor comprising a top wall, a bottom wall and a peripheral wall extending between the top and bottom walls, at least one bottom opening located near a center of the bottom wall, and at least one fluid medium outlet located on the peripheral wall, the fluid medium outlet being permeable for fluid medium but impermeable for solid reaction members, a means for rotating the transformation device, and at least one nozzle arranged on a longitudinal inner wall of the reactor, wherein the at least one nozzle is arranged to direct a flow of a cleaning fluid in a 1208160direction towards a longitudinal center axis of the flow distributor, the method comprising: a) supplying to the vessel a desired amount of solid reaction members; b) filling the vessel with fluid media to a desired level; c) rotating the flow distributor at an 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799